PER CURIAM.
The state appeals the trial court’s sentence departing downward from sentencing guidelines. We reverse the sentence. The trial court did not provide contemporaneous written reasons for its departure sentence, Owens v. State, 598 So.2d 64 (Fla.1990); Pope v. State, 561 So.2d 554 (Fla.1990), and its oral pronouncement is not a valid reason for downward departure. Herrin v. State, 568 So.2d 920 (Fla.1990) (substance abuse alone insufficient reason for guidelines departure). Thus, its downward departure sentence is an abuse of discretion.
The sentence is reversed and the ease remanded for resentencing.
Sentence reversed and remanded.